Citation Nr: 1732627	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to May 20, 2009 and in excess of 50 percent from May 20, 2009.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from December 2003 to March 2005, from December 2008 to May 2009.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After this matter was certified to the Board, VA associated with the Veteran's claims folder documents from the Veteran's vocational rehabilitation folder that are pertinent to this appeal.  The Veteran has not waived RO consideration of these files and is entitled to have the RO consider these files in the first instance.  38 C.F.R. § 20.1304(c) (2016)

Accordingly, the case is REMANDED for the following action:

Review the Veteran's claim for an increased disability rating for PTSD in light of all the evidence of record, including the vocational rehabilitation files.  After undertaking any indicated development, readjudicate the claim.  If the decision is less than a full grant of the benefit sought, furnish the Veteran and his representative a supplemental statement of the case.  After affording an opportunity to respond, return the case to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




